           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

MICHAEL SNEED                                                 PLAINTIFF

v.                       No. 3:18-cv-103-DPM

SHELTER MUTUAL INSURANCE COMPANY                         DEFENDANT

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 30 August 2019 to enforce the parties' settlement.



                                                         (/
                                       D.P. Marshall Jr.
                                       United States District Judge
